The appeal is (1) from an order dated March 26, 1957 denying appellant’s motion (a) to set aside an order and judgment (one paper) dated July 2, 1956 directing appellant, the vendor, to specifically perform a contract for the sale of real property, and (b) for other relief, and (2) from an amended order and judgment (one paper) dated March 26, 1957 granting respondent’s motion for the same relief, but changing the date for the closing of title. Order dated March 26, 1957 and order and judgment dated March 26, 1957 unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.